United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, SPRING VALLEY
STATION, Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2007
Issued: March 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 7, 2011 appellant filed a timely appeal from the July 6, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic injury in the performance of duty on
March 13, 2009.
FACTUAL HISTORY
On April 2, 2009 appellant, a 46-year-old customer services supervisor, filed a traumatic
injury claim alleging that she sustained a back, knee and left thigh injury on March 13, 2009

1

5 U.S.C. § 8101 et seq.

while lifting trays and tubs of mail into a hamper. She stated that she felt a pop in her knee and
back. Appellant tried to work it off, but to no avail.
Medical records show that appellant had a prior history of low back pain, as well as
numbness and paresthesias in the distal lower extremities. A January 26, 2009 magnetic
resonance imaging (MRI) scan showed mild disc bulges at L3-S1, most prominent at L3-4, with
no critical stenosis.
Appellant went to the hospital emergency department on April 2, 2009 with a chief
complaint of bilateral knee pain. Dr. Alain Coppel, a Board-certified anesthesiologist
specializing in pain management, examined her on April 7, 2009. His assessment was that
appellant had a new onset of spinal pain and bilateral lower extremity radiculopathy and bilateral
knee pain that began after her worksite injury on March 13, 2009. Dr. Coppel stated, however:
“I was very clear with the patient that her physical examination seems to be overly exaggerated.
The patient was not able to perform even the most basic physical examination maneuvers
without stating that she could not do [them] because of severe pain levels.”
On an April 9, 2009 form report, Dr. Coppel diagnosed cervical facet syndrome, thoracic
facet syndrome, lumbar facet syndrome, lumbar radiculopathy and knee pain. With a
checkmark, he indicated that appellant’s condition was due to injury arising out of her
employment. Dr. Coppel added “worksite injury March 13, 2009 lifting heavy object.”
In a May 13, 2009 decision, OWCP denied appellant’s claim for workers’ compensation
benefits. It found that the medical evidence did not establish that the claimed medical condition
was related to the established work-related event.
On December 30, 2009 an OWCP hearing representative affirmed. She explained that
OWCP accepted as factual that appellant picked up heavy flats and tubs of mail on March 13,
2009, but the medical opinion evidence did not establish the element of causal relationship. The
hearing representative found that Dr. Coppel based his opinion on an inaccurate history, namely,
that appellant had no prior low back or radicular symptoms. Further, Dr. Coppel provided no
medical explanation or rationale to support a causal relationship between the diagnosed
conditions and what happened on March 13, 2009. The hearing representative explained that
rationale was also necessary to differentiate the effects of the claimed employment injury from
appellant’s preexisting condition.
After denying reconsideration on September 30, 2010, OWCP reviewed the merits of
appellant’s case on January 5, 2011 and denied modification of its prior decision. It found that
she did not submit a medical opinion on causal relationship.
Appellant again requested reconsideration and submitted a prescription note from
Dr. Siamak Rouzroch, an internist: “injury at work on March 13, 2009 due to heavy lifting on
job with both knee pain, back pain and left thigh; see MRI [scan] report from 2010.”2

2

Dr. Rouzroch is not Board-certified.

2

In a decision dated July 6, 2011, OWCP reviewed the merits of appellant’s claim and
denied modification of its prior decision. It found that Dr. Rouzroch’s note did not provide a
firm diagnosis, did not provide a history of appellant’s medical condition before the claimed
injury, did not provide a detailed description of what happened on March 13, 2009, and did not
provide rationale or meaningful discussion of causal relationship.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of her claim. When an employee
claims that she sustained an injury in the performance of duty, she must submit sufficient
evidence to establish that she experienced a specific event, incident or exposure occurring at the
time, place and in the manner alleged. She must also establish that such event, incident or
exposure caused an injury.4
Causal relationship is a medical issue,5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,6 must be one of reasonable medical certainty,7
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.8
The Board has held that when a physician’s opinion on causal relationship consists only
of checking “yes” to a form question, that opinion has little probative value and is insufficient to
establish causal relationship.9
ANALYSIS
As OWCP’s hearing representative found, OWCP accepts that appellant picked up heavy
flats and tubs of mail on March 13, 2009. Appellant has therefore established that she

3

5 U.S.C. § 8102(a).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

9

E.g., Lillian M. Jones, 34 ECAB 379 (1982).

3

experienced a specific event, incident or exposure occurring at the time, place and in the manner
alleged. The question for determination, therefore, is whether this incident caused an injury.
Causal relationship is a medical issue, but the medical evidence does not establish this
critical element. Dr. Coppel, the pain specialist, indicated with a checkmark “yes” that
appellant’s condition was due to injury arising out of employment. He added that it was a
“worksite injury March 13, 2009 lifting heavy object.” This does not provide the kind of wellreasoned medical opinion appellant must submit to discharge her burden of proof. Dr. Coppel
did not discuss appellant’s prior history of low back pain and radicular symptoms, a prior history
that is apparent from the early medical evidence of record. He did not discuss the January 26,
2009 MRI scan showing mild disc bulges at L3-S1, most prominent at L3-4. Further, Dr. Coppel
offered no medical rationale to show that appellant’s diagnosed condition was the result of what
happened at work on March 13, 2009. As the hearing representative indicated, medical rationale
is particularly necessary to differentiate the effects of the claimed employment injury from
appellant’s preexisting low back condition and radicular symptoms. Dr. Coppel would also need
to explain how he arrived at his opinion given appellant’s overly exaggerated responses to the
April 7, 2009 physical examination.
Appellant must furnish an affirmative opinion from a physician who supports his
conclusion with sound medical reasoning. As Dr. Coppel did little more than check “yes” to a
form question, his opinion on causal relationship carries little weight and is insufficient to
discharge appellant’s burden of proof.
Appellant also submitted a prescription note from Dr. Rouzroch, an internist, but this note
suffers from the same deficiencies. Dr. Rouzroch did not discuss appellant’s prior history of low
back pain and radicular symptoms. He did not discuss the January 26, 2009 MRI scan and he
offered no medical rationale to show that appellant’s diagnosed condition was the result of what
happened at work on March 13, 2009. Dr. Rouzroch’s opinion also carries little weight.
The Board has reviewed all the medical evidence submitted and notes little in the way of
medical opinion evidence. As the medical opinion evidence fails to establish the element of
causal relationship, the Board finds that appellant has not met her burden of proof to establish
that she sustained a traumatic injury in the performance of duty on March 13, 2009. The Board
will affirm OWCP’s July 6, 2001 decision denying her claim for workers’ compensation
benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a
traumatic injury in the performance of duty on March 13, 2009.

4

ORDER
IT IS HEREBY ORDERED THAT the July 6, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

